Citation Nr: 1341582	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to reimbursement for unauthorized medical expense incurred from January 13, 2011 to January 17, 2011.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancee


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs Medical Center in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran was transported via ambulance to a public hospital following a fall outside of his home.  The Veteran was hospitalized from January 11, 2011 to January 17, 2011.

2.  The treatment the Veteran received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

3.  At the time of the fall, transporting the Veteran to a VA medical facility with an emergency room department was not feasible, and attempts to do so would not have been considered reasonable by a prudent layperson.

4.  On January 11, 2011, the Veteran was enrolled in the VA health care system and had received treatment for a service-connected disability within the preceding 24 months.

5.  The Veteran is financially liable for the expenses incurred as a result of the January 11, 2011 to January 17, 2011 hospitalization.

6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

7.  The fall occurred at the Veteran's home and there was no third party from whom to seek reimbursement.

8.  VA has already granted the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred on January 11, 2011 and January 12, 2011.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses from January 13, 2011 to January 17, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reimbursement for emergency medical expenses incurred from January 13, 2011 to January 17, 2011, as part of a period of hospitalization from January 11, 2011 to January 17, 2011.  As this constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. 
§§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the medical treatment rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see Veterans' Mental Health and Other Case Improvements Act of 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  [Note: In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

According to the treatment reports of record and the testimony provided by the Veteran and his fiancee during an April 2012 Board hearing, the Veteran slipped on ice outside of his home, fell to the ground, and landed on his left side.  The Veteran then crawled to the front door of his house and managed to gain his fiancee's attention by knocking on his front door.  The Veteran's fiancee immediately called 9-1-1.  Emergency medical technicians arrived, preliminarily treated the Veteran on the scene, and then transported him to Charleston Area Medical Center in Charleston, West Virginia. 

Upon his arrival to the hospital, he was admitted to the emergency department.  Clinical testing, including radiological evaluation, ultimately revealed that the Veteran had sustained a left, non-displaced femoral neck fracture, which required surgical intervention to repair on January 12, 2011.  Post-operatively, the Veteran developed confusion that was ultimately diagnosed as transient delirium, most likely related to the surgical procedure.  The treating doctors indicated that the Veteran was not medically stable and able to be discharged until January 17, 2011.

VA has already granted the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred on January 11, 2011 and January 12, 2011.  The Board will separately address each of the above-listed criteria in order to ascertain if the treatment the Veteran received from January 13, 2011 to January 17, 2011 qualifies for reimbursement.

Given that the Veteran was transported via ambulance to Charleston Area Medical Center subsequent to a 9-1-1 call, the Board concludes that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Although, the Veteran's entire hospitalization was not limited to treatment administered in an emergency room department, the testing and other treatment that was administered in order to ascertain the severity of his left femur fracture and the nature of the Veteran's confusion was an extension of the emergency services provided.  Based on the above, and given the short duration of the Veteran's hospitalization, the Board finds that the Veteran's entire hospitalization qualifies as emergency medical care.

At the time of his fall, the Veteran was 63 years of age.  Further, in addition to his left femur fracture, chronic obstructive pulmonary disease, hypothyroidism, and benign prostatic hypertrophy, the Veteran experiences posttraumatic stress disorder (PTSD), hearing loss, and tinnitus, for which service connection has been granted.  Given the Veteran's age and medical history, a sudden fall resulting in a fractured left femur requiring surgery is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

The Veteran lives in Charleston, West Virginia.  The available VA medical facilities in Charleston are not equipped to receive emergency medical patients.  The nearest VA Medical Center with an emergency room is located in Huntington, West Virginia, which is more than 50 miles away and, thus, was not feasibly available.  Further, given the circumstances and nature of the Veteran's medical emergency, an attempt to transport the Veteran to the Huntington VA Medical Center before seeking treatment in Charleston would not have been considered reasonable by a prudent layperson.

As mentioned above, service connection has been granted for the Veteran's PTSD, hearing loss, and tinnitus.  VA treatment records associated with the Veteran's Virtual claims file demonstrated ongoing treatment for PTSD, including within the 24-month period preceding January 11, 2011.  As such, the Veteran was enrolled in the VA health care system at the time of the January 11, 2011 fall and hospitalization.

The evidence of record included various documents, namely invoices from the Charleston Area Medical Center, demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered during his hospitalization, including from January 13, 2011 to January 17, 2011. 

The evidence of record did not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.

As discussed above, the medical emergency experienced by the Veteran occurred in his home and, thus, it was not caused by a work-related injury.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. 
§ 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The treatment records associated with the Veteran's January 11, 2011 to January 17, 2011 hospitalization concerned the Veteran's acute onset left femur fracture for which service connection has not been granted.  Although the Veteran also experienced confusion that was deemed to be transient delirium, the hospital records did not include an opinion wherein the confusion/transient delirium was characterized as a manifestation of one of the Veteran's service-connected disabilities or that the confusion/transient delirium was otherwise etiologically related to a service-connected disability.  Indeed, the treating doctors indicated the Veteran's confusion/transient delirium was related to the surgical procedure to repair his left femur fracture.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

On the basis of the foregoing, the record supports entitlement of the Veteran to payment for or reimbursement of emergency medical expenses incurred from January 13, 2011 to January 17, 2011 as part of his hospitalization from January 11, 2011 to January 17, 2011 for treatment of a nonservice-connected disability.


ORDER

Entitlement to reimbursement of or payment for emergency medical expenses incurred from January 13, 2011 to January 17, 2011 is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


